Title: From George Washington to the United States Senate and House of Representatives, 22 November 1792
From: Washington, George
To: United States Senate and House of Representatives



Gentlemen of the Senate, and of the House of Representatives.
United States [Philadelphia] November the 22d 1792

I send you herewith the abstract of a supplementary arrangement which has been made by me pursuant to the Acts of the third day of March 1791 and the eighth day of May 1792 for raising a Revenue upon foreign and domestic distilled Spirits, in respect to the subdivisions and officers which have appeared to me necessary, and to the allowances for their respective services to the Supervisors, Inspectors and other officers of Inspection; together with estimates of the amount of compensations and charges.

Go: Washington

